Case 1:14-cv-00209-SPB Document 360 Filed 01/07/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PENNSYLVANIA GENERAL ENERGY )
COMPANY, LLC, )
) Civil Action No. 14-cv-209 ERIE
Plaintiff )
Vv. ) Magistrate Judge Susan Paradise Baxter
)
GRANT TOWNSHIP, )
)
Defendant. )
)
)

STIPULATION AND ORDER EXONERATING BOND AND SURETY

WHEREAS, an Opinion and Order imposing sanctions against Thomas A. Linzey and
Elizabeth Dunne was entered by the United States District Court for the Western District of
Pennsylvania on January 5, 2018. (Doc. 290).

WHEREAS, a Memorandum Opinion and Order disposing of all remaining issues
between the parties was entered on April 1, 2019. (Doc. 335 & 336).

WHEREAS, Thomas A. Linzey and Elizabeth Dunne filed an appeal to the United States
Court of Appeals for the Third Circuit on April 26, 2019. (Notice of Appeal, Doc. 345).

WHEREAS, a Supersedeas Bond was issued by surety International Fidelity Insurance
Company, Bond No. 0759691, and posted on behalf of and for the benefit of Thomas A. Linzey
and Elizabeth Dunne, in the total amount of $56,000.00 to the United States District Court Clerk,
in conjunction with their appeal and in accordance with this Court’s Order of April 25, 2019
(Order, Doc. 344). A Notice of Bond was filed with the District Court. (Dkt. 348). The original

bond remains with the Clerk of the District Court at this time.
Case 1:14-cv-00209-SPB Document 360 Filed 01/07/20 Page 2 of 3

WHEREAS, Thomas A. Linzey, Elizabeth Dunne and all parties participated in the Third
Circuit’s Mediation program, amicably resolving the claims of all parties and resulting in the
withdrawal of all appeals and the discontinuance of all appellate proceedings with prejudice.

WHEREAS, Pennsylvania General Energy Company, LLC (PGE) acknowledges that the
Order entered on January 5, 2018 (Docs. 290) has been satisfied in full and requests that the
Court release Bond No. 0759691 in the sum of $56,000.00.

THEREFORE, THE COURT FINDS that the Order of Sanctions entered herein on
January 5, 2018 has been satisfied in full.

IT IS HEREBY ORDERED that the bond issued by surety International Fidelity
Insurance Company, Bond No. 0759691, and posted on April 30, 2019, in the sum of $56,000.00
and the compensated surety, International Fidelity Insurance Company, the Community
Environmental Legal Defense Fund, Thomas A. Linzey and Elizabeth Dunne are discharged

from further liability forthwith.

IT IS SO ORDERED:

 

    

 

Respectfully submitted,

/s/Bethann_R. Lloyd

BETHANN R. LLOYD, ESQUIRE

PA LD. # 77385

WEINHEIMER HABER & COCO, P.C.

429 Fourth Ave. Suite 602

Pittsburgh, PA 15219

E-mail: bri@whc-pc.com

(412) 765-3399

Counsel for Thomas A. Linzey and Elizabeth Dunne
Case 1:14-cv-00209-SPB Document 360

/s/ James V. Corbelli

James V. Corbelli, Esquire

PA LD. #56671

Babst, Calland, Clements & Zommnir, P.C.
Two Gateway Center, 6" Floor

Pittsburgh, PA 15222
icorbelli@babstcalland.com

(412) 394-5400

Counsel for Pennsylvania General Energy

Filed 01/07/20 Page 3 of3
